DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/5/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the flow“ in lines 6 and 8 in claim 1; “the stream” in line 23 of claim 9, line 21 of claim 18, line 21 of claim 19, and line 21 of claim 20; “the width” in line 5 and 7 of claim 5, and in claim 11, lines 4, 6; “the walls” in claim 8, line 4 and claims 12-17, line 3.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, lines 6 and 8; in claim 9, line 23; in claim 18, line 21; in claim 19, line 21; and in claim 20, line 21, for "bulk product"; for “a container” in line 25 of claim 9; in line 22 of claim 18; in line 22 of claim 19 and in line 22 of claim 20.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 1, line 2, the phrase "at least one bulk product (26)" refers to “a bulk product” among a number of products and in line 6, 8, 10 and 13, the claim cites “the bulk product”. It is unclear whether “the buck product” refers to the “at least one bulk product” or any one of the “bulk product” within “at least one buck product”. For this reason the claim is indefinite. Applicant is advised to refer to “the at least one bulk product” throughout claims 1-20 in order to cure this rejection. Further, same concept of rejection is applicable to the phrase “at least one opening” cited in claim 1 and in claims 2-3, 5-8 and 10-17 “the opening” is not properly referring to the “at least one opening”. Applicant is advised to maintain the uniformity of the same terms throughout claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 0,977,095).
Regarding claim 1, Hughes discloses a storing and dispensing device (fig.1-3) comprising a container (1) for at least one bulk product (page 1, line 14, “powder”), a dispensing system (6, 4) that has an orifice (under lid 9 on 6) and a closing means (see 
Regarding claim 2, Hughes discloses the sliding connection is created by cooperating shapes of the dispensing system and the opening of the container (see sliding shapes of 3, 5 and 4 of 6 in fig.1).
Regarding claims 3 and 10, Hughes discloses the sliding connection comprises, both first and second wings (sides of 4), integral with the dispensing system (6, 4), as well as C shapes at the opening ensuring the operation of guides for guiding the wings (see fig.2, wings of 4 of 6 slides into C shapes 3).   
Regarding claim 4, Hughes discloses the dispensing system comprises a frame (opening in 4) that delimits a passage for the bulk product and that has two opposite sides in the form of thin coplanar bands of material that constitute the first and second wings (portions 5 of sides of 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 0,977,095) in view of Jordan (US 5,934,498).
Hughes discloses the container is converted into a part of a storing and dispensing device (via spout 6 and cap 9).  Hughes does not disclose the opening is delimited by a pre-scored line made on one of the walls of the container, with this pre-scored line being configured to be cut out in such a way as to create the opening.
However, Jordan teaches the commonality of having an opening being delimited by a pre-scored line made on one of the walls of the container (score line 18 on the top wall of the container), with this pre-scored line being configured to be cut out in such a way as to create the opening (via tab 30).
 	It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the top wall of the container of Hughes as such to include a seal with score line as taught by Jordan, in order to protect the container prior to use and remove the seal as conveniently as possible.
Allowable Subject Matter
Claims 5-7, 9, 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Kelso (US 3,966,086).
Regarding claim 1, Kelso discloses a storing and dispensing device (fig.1-8) comprising a container (20) for at least one bulk product, a dispensing system (30) that has an orifice (31) and a closing means that is able to move between an open state, in which the closing means at least partially frees up the orifice and allows the flow of bulk product (30 in open position, see figs.1, 6, 8), and a closed state, in which the closing means closes off the orifice and prevents the flow of bulk product (see figs.1, 2, 5, 7), wherein the container is a rigid or semi-rigid box (see fig.1) used to package the bulk product from a production and/or packaging site to a sales point, wherein the container comprises at least one opening configured to make it possible for the bulk product to flow outside of the container via the dispensing system (see opening 25 in fig.2), and wherein the storing and dispensing device comprises a sliding connection ensuring a detachable connection between the container and the dispensing system (sliding 30 in and out, see fig.1). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Vishal Pancholi/Primary Examiner, Art Unit 3754